Citation Nr: 1613773	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-07 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to dependency eligibility based on permanent incapacity for self-support.

2.  Entitlement to service connection for the Veteran's cause of death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from July 1942 to October 1945.  The Veteran died in July 1955, and the appellant is his surviving son. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).

In his August 2009 VA Form 9, the appellant requested a Board hearing at the RO.  He withdrew this request in July 2012.  

In August 2013, the Board remanded the appeal for further development.

In September 2013, the appellant waived his right to have medical evidence received after the last RO adjudication reviewed in the first instance by the RO.  


FINDINGS OF FACT

1.  The Veteran's son, J.D., was born in January 1955 and turned 18 years of age in January 1973.
 
2.  J.D. was permanently incapable of self-support by reason of a physical condition prior to attaining the age of 18.

3.  The Veteran died in July 1955; the certificate of death lists the immediate cause of his death as myocardial infarction, due to coronary thrombosis, due to arteriosclerosis.

4.  At the time of his death, the Veteran was not service-connected for any disability.

5.  Cardiovascular disease, to include myocardial infarction, coronary thrombosis, and arteriosclerosis, was not incurred in or aggravated by active military service, is not shown to be etiologically related to the Veteran's periods of service, and was first shown years after separation from active service.

6.  A service-related disability did not constitute the principal or a contributory cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for dependency eligibility on the basis of permanent incapacity for self-support prior to attaining the age of 18 have been met.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. §§ 3.57, 3.356 (2015).

2.  Service connection for the cause of the Veteran's death is not warranted. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Permanent Incapacity for Self-Support

The appellant was born in January 1955 and is a child of the Veteran.  He turned 18 years of age in January 1973 and is unmarried.  He contends that he is entitled to recognition as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to reaching 18 years of age.

The term "child" for purposes of Title 38 of the United States Code is specifically defined.  For purposes of determining eligibility as a claimant under Title 38, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 2014); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2015).

Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects.  The rating criteria applicable to disabled service members are not controlling.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id.  

 The principal factors for consideration under 38 C.F.R. §3.356 are:

(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.

(2) A child shown by proper evidence to have been permanently incapable of self- support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self- support otherwise established.

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.

It has been held that in cases such as this, the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the appellant's condition subsequent to his or her 18th birthday is generally not for consideration.  If the individual in question is shown to be capable of self-support at 18, VA is required to proceed no further.  Id.  However, if a finding is made that an individual was permanently incapable of self-support as of his or her 18th birthday, then evidence of that person's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support after the age of 18.  Id.   

Here, the Board finds that the evidence is in equipoise as to whether the appellant was permanently incapable of self-support by reason of physical defect by the age of 18 years in January 1973.

Following the untimely death of the Veteran at the age of 33 years in July 1955, the appellant's mother submitted several statements seeking death pension benefits.  In October 1963, she stated that her son was not well and required constant medical attention.  In September 1966, she submitted a statement concerning her current expenses, including medical expenses for the appellant, which accounted for a substantial portion of her income.

In 2005, the appellant was awarded supplemental security income through the Social Security Administration.  Supplemental security income is designed to help aged, blind, and disabled people, who have little or no income and provides cash to meet basic needs for food, clothing, and shelter.  Supplemental Security Income Home Page - 2016 Edition, https://www.ssa.gov/ssi (last visited Marc. 24, 2016).

In December 2007, Dr. G. submitted a letter stating the appellant had extreme kyphosis in his upper back, resulting from ankylosing spondylitis with chronic pain related to his body habitus.  He had chronic obstructive pulmonary disease (COPD), emphysema, and pulmonary sarcoidosis.  His respiratory conditions were hampered a great deal by the severe fixed upper back deformity that made it difficult for him to complete full automatic respiration.  He also had inflammatory arthritis, which put unusual stresses on his muscles and caused increased pain.  He also had chronic, endogenous depression.  Dr. G. stated the appellant was unable to work and was not suitable for employment.

In October 2008, N.W., the appellant's sister, submitted a statement indicating that the appellant had severe asthma as a child.  She also stated that the appellant wore a brace as a child due to a spine problem.  She stated that many of his current problems are due to his childhood health issues.

In January 2009, the appellant's uncle, J.D., submitted a statement in support of the appellant's claim.  He stated that as a child, the appellant had to wear a brace due to spine complications, and that he has had asthma since he was a toddler.

Also in January 2009, the appellant's cousin, J.S., submitted a statement indicating that his general health, asthma, and braces on his feet had been an issue for him his entire life.

In January 2009 the appellant also submitted a letter stating that throughout childhood, his mother came to his school to administer his medications at lunchtime.  He stated that for almost his whole life he was supported entirely by his mother, with help from his uncle, until they both passed away.  Thereafter he was supported by the state and the Social Security Administration through supplemental security income.  

In January 2011, the appellant was hospitalized.  He had been experiencing severe pain, became confused as to which pain medications he had taken, and had accidentally taken too much medication.  He accepted that his conditions necessitated care in an extended care facility.  In a psychiatric consultation report, a nurse practitioner documented that he had lived with his mother for 50 years until she passed away in November 2004.  After that, he moved into an apartment.  The nurse practitioner noted that the appellant's father died when the appellant was six months old due to cardiac complications.  The appellant completed school through the 12th grade but had not held a job for any length of time.  She stated, "at one point prior to all of this decompensation, he was able to drive and care for himself."

In July 2011, Dr. K. submitted a letter stating the appellant had long-standing symptoms of joint pain in the back, spanning more than two decades.  He was currently experiencing severe morbidity due to the deforming nature of his arthritis and was unable to function normally in a daily capacity.  She found, "on review of his x-rays it is apparent that he has clearly had long standing disease and we are now seeing signs and symptoms of damage as a result, these are apparent both clinically and radiologically."

In November 2011, Dr. K. submitted another letter reiterating her July 2011 statements.  She also stated that most of his symptoms began as a young adult and that he wore braces as a child.  

In June 2012, September 2013, and November 2015 letters, the appellant's treating physician, Dr. S., stated the appellant has multiple medical conditions which began at age five with severe asthma.  He was hospitalized multiple times during his childhood.  In his adolescent and teenage years he was diagnosed with kyphoscoliosis of the spine which caused severe pain and required the appellant to wear leg braces and use crutches to ambulate.  The kyphoscoliosis progressed to severe, ankylosing spondylitis.  The ankylosing spondylitis caused fusion of the vertebrae throughout the entire spine, creating chronic pain and very limited motion of the neck and spine.  The appellant required large doses of Methadone on a daily basis to control the pain.  Due to the ankylosing spondylitis, the appellant developed COPD, which was caused by restricted motion of the diaphragm and rib cage due to the fusion of the thoracic vertebrae.  He had shortness of breath with any exertion.  He also had sarcoidosis.  Dr. S. stated that it was well-documented and witnessed by physicians and family that the appellant has suffered from several medical conditions since childhood.  The conditions are irreversible and permanent.  The appellant was found to be completely disabled and unable to live alone.

Evidence in favor of the appellant's claim includes Dr. K.'s and Dr. S.'s opinions that while the full impact of the appellant's afflictions has been progressive, his diseases originated in childhood.  Based on this evidence, the Board finds that these were not diseases that arose spontaneously in adulthood, but rather, were present by 18.  There is no indication that the appellant lived by himself or supported himself by the age of 18.  To the contrary, the evidence indicates that he lived with his mother for 50 years.  Statements from the 1960s from the appellant's mother support the severity of his medical problems prior to and through the age of 18, as do statements from family members J.D., J.S., and N.W.  Similarly, there is no indication the appellant maintained gainful employment by the age of 18; he has contended that he never worked due to his disabilities and record supports this contention.  See November 2008 letter.  

Evidence against the claim includes the fact that following his mother's death, the appellant lived alone.  However, this was a temporary situation that occurred in 2004, well beyond 1973 when the appellant was 18 years of age.  Moreover, the appellant was supported by the state and SSA, not by his own efforts.  Also against the claim is the January 2011 psychiatric nurse practitioner's statement that the appellant was able to drive and care for himself "at one point prior to all this decompensation."  However, it is unknown whether this occurred by the time the appellant was 18.  Details are unknown from the January 2011 report, and the record otherwise does not support that the appellant has ever been able to care for himself.

Additionally, there has been no showing of improvement sufficient to render the appellant capable of self-support after the age of 18.  Physicians have characterized the appellant's condition as completely disabling, irreversible, and permanent.  There is no evidence to the contrary.    

Based on the evidence of record, and resolving any doubt in the appellant's favor, the Board finds that he was permanently incapable of self-support by reason of physical defect and that this condition was present prior to his eighteenth birthday.  See 38 C.F.R. § 3.356(a). The Board finds the appellant's statements in this regard to be both competent and credible.  In addition, the Board finds the opinion of Dr. S., the appellant's treating physician, to be adequate for the purposes of adjudication.  While an explicit finding has not been made on the crux of the matter, given the life-long and permanent nature of the Veteran's conditions, and resolving reasonable doubt in the appellant's favor, the Board concludes that the appellant was permanently incapable of self-support prior to reaching the age of 18.  Accordingly, the claim is granted.  See 38 U.S.C.A. § 5107(b).

Service Connection for the Cause of the Veteran's Death

When it is determined that a Veteran's death is service connected, with service connection determined according to the standards applicable to disability compensation, a surviving spouse, child, or parent is generally entitled to DIC.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5(a) (2015); see generally 38 U.S.C.A. Chapter 11.  Here, as determined above, the appellant qualifies as the Veteran's "helpless child," so as to establish his eligibility to seek service connection for the cause of the Veteran's death.  Generally, a Veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. §§ 3.1(k), 3.303.

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be demonstrated either by showing direct service incurrence or aggravation, as discussed above, or by use of applicable presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection for the cause of the Veteran's death, the service-connected disability must be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).  Service-connected diseases or injuries affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases or injury primarily causing death.  Where the service-connected condition affects vital organs, as distinguished from muscular or skeletal functions, and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3).

There are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was, itself, of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4); Galvagno v. Derwinski, 3 Vet. App. 118, 119 (1992).

In short, the appellant is entitled to DIC benefits if the principal or contributory cause of the Veteran's death was (1) an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death; or (2) a previously nonservice-connected disability that was in fact incurred or aggravated by service.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Veteran's certificate of death shows that he died in July 1955.  The certificate of death lists the immediate cause of his death as death lists the immediate cause of his death as myocardial infarction, due to coronary thrombosis due to arteriosclerosis.  The Veteran was 33 years old at the time of his death.  

At the time of his death, the Veteran was in receipt of VA outpatient dental treatment, but was not service-connected for any disability.  Further, as there is no indication in the record that the Veteran was receiving VA compensation for a service-connected disability rated totally disabling, the provisions of 38 U.S.C.A. § 1318 do not apply to the appellant's claim.  Thus, the questions to be answered are whether the Veteran developed a cardiovascular disease, including myocardial infarction, coronary thrombosis, or arteriosclerosis during service, and whether these disorders were causally or etiologically related to service. 

A review of the Veteran's service medical records does not reveal the existence of any cardiovascular disease, including myocardial infarction, coronary thrombosis, or arteriosclerosis, in service.  Service medical examinations were normal in this regard.  

Since service, the record reveals no competent evidence of a nexus between the causes of the Veteran's death and his period of service.  Boyer v. West, 210 F.3d 1350, (Fed. Cir. 2000) 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). That is, there is simply no competent evidence that establishes a link between the Veteran's myocardial infarction, coronary thrombosis, or arteriosclerosis and his period of service.  While the appellant generally asserts that the Veteran's death was related to service, specific allegations are not of record as the appellant's correspondence has been devoted to the issue of his permanent incapacity.  The appellant could be competent to describe the Veteran's post-service symptoms, however, the Veteran unfortunately passed away when the appellant was only six months old.  The appellant has not been shown to have the medical training or expertise to be competent to render an opinion as to the medical diagnosis or etiology of cardiovascular disease, including myocardial infarction, coronary thrombosis, or arteriosclerosis, disorders requiring medical testing.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377;Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Moreover, the credibility of the general assertions is severely undermined by the absence of any post-service diagnosis of any cardiovascular condition.  

The Board acknowledges that no medical opinion has been obtained on this point.  However, the Board finds that the evidence, which reveals that the Veteran did not have these disabilities or any cardiovascular abnormality during service, and does not reflect competent evidence showing a nexus between service and the disorders, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  As service and post-service medical records provide no basis to grant this claim, and in fact provide evidence against this claim, the Board finds that no reasonable possibility exists that such an opinion would aid in substantiating the appellant's claim.  38 U.S.C. § 5103A(a); Wood v. Peake, 520 F.3d 1345, 1347 (Fed.Cir.2008).

Additionally, chronic disabilities, such as cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  However, as there is no medical evidence documenting cardiovascular-renal disease from within one year of the Veteran's discharge from active duty in October 1945, the Board finds that presumptive service connection is not warranted on this basis.  

To the extent the appellant asserts a continuity of symptomatology between the post-service myocardial infarction, coronary thrombosis, and arteriosclerosis and service, cardiovascular disease was not noted during service and characteristic manifestations of the disease process were not identified during service.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  

Accordingly, the Board finds that the preponderance of the evidence is against service connection for the cause of the Veteran's death, so there is no reasonable doubt to resolve in the appellant's favor.  

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  Given the favorable disposition of the claim for dependency eligibility based on permanent incapacity for self-support, all notification and development actions needed to fairly adjudicate that claim have been accomplished.

As for the claim for service connection for the cause of the Veteran's death, VA has satisfied its duties under the VCAA to notify and assist.  February 2009 and August 2013 letters notified the appellant of the criteria required to support his claim, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs and VA outpatient dental treatment records.  The appellant's supplemental security income records are irrelevant to the claim for the cause of the Veteran's death and need not be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009) (holding that the duty to assist 
relates only to obtaining relevant records.)  The duty to obtain relevant records is therefore satisfied.  

Furthermore, although a VA medical examination or opinion was not provided in connection with the appellant's claim, one is not necessary to make a decision on the claim.  As explained above, the Veteran was not service-connected for any disability and the evidence does not suggest that the causes of the Veteran's death were related to service.  Thus, there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

The Board is further satisfied that the RO substantially complied with its August 2013 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, in August 2013 the RO provided notice compliant with Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), and afforded the appellant the opportunity to identify or submit any additional pertinent evidence.

In sum, the Appellant has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claims, and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  









ORDER

Dependency eligibility of J.D. as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years is granted.

Service connection for the cause of the Veteran's death is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


